DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. On Pgs. 7-8 of Applicant’s Arguments/Remarks, it is argued that Jacot does not disclose that a sensor (position checking device; Fig 5, #121). Is arranged at the at least one [tool] holder. The Office respectfully disagrees. It is noted that the claim states that the sensor (identified in the rejection of claim 1 as comprising #121) is located at the tool holder. In light of Pg. 5 of the specification dated 10/29/2018 and in Fig 2, one of ordinary skill in the art would interpret the sensor being located at the tool holder as meaning – “used as a function word to indicate presence or occurrence in, on, or near”  as per Merriam Webster (emphasis added). In light of the above, one of ordinary skill in the art would recognize that the identified sensor of Jacot (Fig 5, #121 & relevant passages ¶ [0088]), although fixed as described in ¶ [0088], is still located at the at least one tool holder (Shown in Fig 5, #1221). Jacot further teaches a possibility that the sensors are arranged on the tool holder (as pointed out by applicant in ¶ [0089]). Therefore, it is deemed that Jacot teaches the relevant claimed elements in question.
It is further argued that Jacot does not teach the sensing of the actual position of the tool holder. The Office respectfully disagrees. ¶ [0088] recites, “…A position checking device 121 that is fixed and associated with the bed of the module 110 or 210 respectively makes it possible to check the correct relative positioning between the two targets 1221, 1231 and to compensate for this positioning in the event of error or difference with respect to the positioning used on the setting-up machine. The position checking device 121 may consist of a camera fitted with an objective lens of microscope type, or of an optical system capable of capturing an image of the superposed various optical targets 1221, 1231, so as to check the relative positioning thereof…” One of ordinary skill in the art would recognize that the detection of the target (#1221) mounted on the tool holder (as per Fig 4) involves the detection of the current actual position as claimed – the position of the tool holder at the time of detection. It is further noted that ¶’s [0087], [0088], & [0091] further describe adjustments to the tool holder position based on the detected result. Therefore, it is deemed that Jacot teaches the relevant claimed elements in question.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rebeaud (US 5,784,939) in view of Jacot (US 2018/0222004 A1), and in further view of Kodama (US 2018/0178478 A1).
Regarding claim 1, Rebeaud discloses a device (#1) for processing workpiece sheets, for packaging (col 1, lines 8-12), the device comprising:
a processing station configured to receive the workpiece sheets in succession (col 3, lines 22-35 describing the device receiving workpiece sheets);
at least one changeable tool (#2 - upper tool & #10 - lower tool) configured for the processing station (#1) and moved against the sheet introduced in the processing station to process the sheet (col 4, lines 21-34 describes the processing of a worksheet as it moves through the stripping station {#1});
at least one holder (#5/#6/#20 - upper holder & #11 - lower holder) on a device side for the changeable tool, the holder configured to be adjusted to a position for aligning the changeable tool (col 4, lines 35-67 describes the adjustment of the upper holder with the change in the tool).
	Rebeaud does not specifically teach a central electronic control unit configured for controlling the device, the control unit comprising a memory for storing setting position data for at least one target holder setting for the at least one changeable tool;
electronic digital sensors configured for determining an actual position of the holder, and the sensors are coupled to the control unit;
the control unit configured to store in the memory, as the at least one target holder setting, the actual position of the holder determined by the sensors;
the electronic digital sensors configured to determine a current actual position of the holder;
a digital display device coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the at least one changeable tool; and 
wherein the sensors are arranged at the associated holders, at adjusters associated with the holders for adjusting the respective holders, or at parts driven by the adjusters.
	Jacot teaches a central electronic control unit (#1211) configured for controlling the device (See ¶ [0091]-[0092]), the control unit comprising a memory (#1211) for storing setting position data for at least one target holder setting for the at least one changeable tool (See ¶ [0091]-[0092]);
electronic digital sensors (#121) configured for determining an actual position of the holder (See ¶ [0088]), and the sensors are coupled to the control unit (See ¶ [0088] - [0092] describing that the sensors {#121} communicate with the control mechanism. Fig 7 further illustrates that the sensors connect with the controller {#1211});
the control unit configured to store in the memory, as the at least one target holder setting, the actual position of the holder determined by the sensors (See ¶ [0091] - "...As indicated, the position of this tip with respect to a reference of the tool holder can be measured and stored in a computerized manner. Orientation correction in the x-y plane may also be envisioned.");
the electronic digital sensors configured to determine a current actual position of the holder (See ¶ [0088] - "...A position checking device 121 that is fixed and associated with the bed of the module 110 or 210 respectively makes it possible to check the correct relative positioning between the two targets 1221, 1231 and to compensate for this positioning in the event of error or difference with respect to the positioning used on the setting-up machine...");
wherein the sensors are arranged at the associated holders (See Fig 4, #1221 illustrating sensors at associated tool holders {#122}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Jacot to include a sensor connected with a central control unit for automatic adjustment of tool holders with the motivation of providing a method that ensures the precise assembly and alignment of tools onto holders during a manufacturing operation, as recognized by Jacot in ¶ [0019] and [0021].
	However, neither Rebeaud or Jacot specifically teach a digital display device coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the at least one changeable tool.
Kodama teaches a digital display device (See Fig 4, #120) coupled to the control unit (Fig 4, #100) and configured to display the target position and the current actual position of the holder or of parts coupled thereto (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder), or to display a relation of the target position and the current actual position for the at least one changeable tool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud in view of Jacot to incorporate the teachings of Kodama to include a digital display device for displaying a current and an actual position with the motivation that, by doing so, it enables the operator to easily perform various adjustments to the device, as described by Kodama in ¶ [0036] and [0037].

Regarding claim 2, Neither Rebeaud nor Jacot specifically teach wherein the display device displays the target position and the current actual position at the same time.
	Kodama teaches wherein the display device displays the target position and the current actual position at the same time (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud in view of Jacot to incorporate the teachings of Kodama to include a digital display device for displaying a current and an actual position with the motivation that, by doing so, it enables the operator to easily perform various adjustments to the device, as described by Kodama in ¶ [0036] and [0037].

Regarding claim 3, Neither Rebeaud nor Jacot specifically teach a plurality of digital display devices coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the individual specific changeable tool, 
wherein each sensor is accommodated in a sensor unit, each sensor unit including display device of the plurality of display devices, each display device for displaying the target position and the current actual position or of parts coupled thereto, or to display a relation of the target position and the current actual position for the individual specific changeable tool.
	Kodama a plurality of digital display devices coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the individual specific changeable tool (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder), 
wherein each sensor is accommodated in a sensor unit (See Figs 2 & 4, #671/#672), each sensor unit itself including display device of the plurality of display devices, each display device for displaying the target position and the current actual position or of parts coupled thereto (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder), or to display a relation of the target position and the current actual position for the individual specific changeable tool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud in view of Jacot to incorporate the teachings of Kodama to include a digital display device for displaying a current and an actual position with the motivation that, by doing so, it enables the operator to easily perform various adjustments to the device, as described by Kodama in ¶ [0036] and [0037].

Regarding claim 6, Rebeaud does not specifically disclose a moving part detected by the sensor, and the moving part comprising a shaft or spindle of the associated adjuster, extending through the sensor unit.
Jacot teaches a moving part detected by the sensor (Fig 4, #122/#1224/#1226. See further ¶ [0088] - [0092]), and the moving part comprising a shaft or spindle of the associated adjuster, extending through the sensor unit (See Fig 6, illustrating the shaft of the adjustment motor. See further ¶ [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Jacot to include a sensor connected with a central control unit for automatic adjustment of tool holders with the motivation of providing a method that ensures the precise assembly and alignment of tools onto holders during a manufacturing operation, as recognized by Jacot in ¶ [0019] and [0021].

Regarding claim 7, Rebeaud does not specifically disclose wherein the at least one holder is configured to be adjusted in two directions (X, Y) perpendicular to each other in a plane that is parallel to the sheet plane, and is rotatable in the plane.
Jacot teaches wherein the at least one holder is configured to be adjusted in two directions (X, Y) perpendicular to each other in a plane that is parallel to the sheet plane, and is rotatable in the plane (See ¶ [0091] - "...The tool holder position correction device comprises a motor 1224, equipped with an encoder 1225 which makes it possible to correct the position x.sub.m of each tool holder along the axis x, so as to correct any potential errors in the positioning in x of the targets 1221-1231. Likewise, a motor 1226 equipped with an encoder 1227 makes it possible to correct the position y.sub.m along the y axis of each tool holder, so as to move the tool holder during machining while taking into consideration any potential errors in the positioning in x of the targets 1221-1231. Likewise, a motor 1226 equipped with an encoder 1227 allows the position y.sub.m along the axis y of each tool holder to be modified, so as to correct any potential errors in the positioning in y of the targets 1221-1231...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Jacot to include a sensor connected with a central control unit for automatic adjustment of tool holders with the motivation of providing a method that ensures the precise assembly and alignment of tools onto holders during a manufacturing operation, as recognized by Jacot in ¶ [0019] and [0021].

Regarding claim 8, Rebeaud does not specifically disclose wherein the at least one holder includes a rotatable tool seat in the form of guides, which is adjustable in the two directions perpendicular to each other.
Jacot teaches wherein the at least one holder includes a rotatable tool seat in the form of guides, which is adjustable in the two directions perpendicular to each other (See Fig 6, #1224/#1226 for two motors which operate the holders {#122} in X and Y directions. See further ¶ [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Jacot to include a sensor connected with a central control unit for automatic adjustment of tool holders with the motivation of providing a method that ensures the precise assembly and alignment of tools onto holders during a manufacturing operation, as recognized by Jacot in ¶ [0019] and [0021].

Regarding claim 9, Rebeaud further discloses wherein the at least one holder (#5/#11) comprises a carriage that is laterally extensible from the station (See col 4, lines 3-20 describing the upper and lower frames {#5/#11} being laterally extensible).
	
Regarding claim 10, Rebeaud further discloses wherein the at least one adjustable tool comprises upper and lower changeable tools (#2 - upper tool & #10 - lower tool), and the at least one holder comprises respectively associated upper and lower holders provided and between which the sheet to be processed is located (#5/#6/#20 - upper holder & #11 - lower holder), wherein the upper and lower changeable tools are configured to process the sheet (See col 4, lines 28-34).
	
Regarding claim 11, Rebeaud further discloses wherein the changeable tools are plates comprising individually attached, projecting processing tools (See col 4, lines 3-20 describing that the upper and lower tools are individually attached and process the sheet).
	
Regarding claim 12, Rebeaud further discloses wherein the device is at least one of a flat bed die-cutting device, a flat bed stripping device, a sheet printing device, an embossing device, or a folder-gluer (See col 4, lines 28-34).

Regarding claim 13, Neither Rebeaud nor Jacot specifically teach wherein the control unit is programmed to cause display of at least one of the required direction of movement and the distance of movement of the adjuster in relation of the target and the current actual positions.
	Kodama teaches wherein the control unit is programmed to cause display of at least one of the required direction of movement and the distance of movement of the adjuster in relation of the target and the current actual positions (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud in view of Jacot to incorporate the teachings of Kodama to include a digital display device for displaying a current and an actual position with the motivation that, by doing so, it enables the operator to easily perform various adjustments to the device, as described by Kodama in ¶ [0036] and [0037].

Regarding claim 14, Rebeaud does not specifically teach wherein the sensors are coupled to the holder.
Jacot teaches wherein the sensors are coupled to the holder (See ¶ [0089] describing that a sensor {position checking device - camera}, though perhaps less advantageous than the taught embodiment, nonetheless can be attached to a tool holder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud to incorporate the teachings of Jacot to include a sensor connected with a central control unit for automatic adjustment of tool holders with the motivation of providing a method that ensures the precise assembly and alignment of tools onto holders during a manufacturing operation, as recognized by Jacot in ¶ [0019] and [0021].
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rebeaud in view of Jacot, in further view of Kodama, and in further view of De Dompierre (US 6,718,856 B2).
Regarding claim 5, None of Rebeaud, Jacot, and Kodama specifically teach wherein the adjusters comprise manual adjusters for adjusting the holder.
	Dompierre teaches wherein the adjusters comprise manual adjusters for adjusting the holder (See Fig 1, #8-10 illustrating "knurled knobs" allowing for manual adjustment. See col 3, lines 1-25 describing the operation of the manual adjustment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebeaud in view of Jacot and Kodama to incorporate the teachings of Dompierre to include manual adjustment means that are able to integrate with an electronic controller/display device with the motivation of providing an easier and faster method for positioning and setting of changeable tools, as described by Dompierre in col 1, line 56 to col 2, line 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731